
Exhibit 10.9.9



AMENDMENT NO. 1 TO CREDIT AGREEMENT




This AMENDMENT NO. 1 TO CREDIT AGREEMENT (“Amendment No. 1”) is dated as of June
17, 2009 by and among RAYMOND JAMES FINANCIAL, INC., a Florida corporation (the
“Borrower”), the Lenders named on the signature pages hereto (the “Lenders”),
and JPMORGAN CHASE BANK, N.A., individually and as administrative agent (the
“Agent”) for the Lenders.
 
 
W I T N E S S E T H:

 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of February 6, 2009 (the “Credit Agreement”); and
 
WHEREAS, the parties desire to effect certain amendments to the Credit Agreement
as set forth herein.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
I.  
Defined Terms

 
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 
II.  
Amendments to the Credit Agreement

 
2.1. (a) The definition of “FDIC-Guaranteed Term Notes” in Section 1.01 of the
Credit Agreement is hereby amended by substituting the date "December 31, 2012"
for the existing date “June 30, 2012.”
 
(b) The definitions “TARP” and “TARP Preferred Stock” in Section 1.01 of the
Credit Agreement are hereby deleted, and the following references to “TARP
Preferred Stock” are hereby deleted: the phrase “and (iii) any TARP Preferred
Stock,” in the definition of “Net Cash Capital” and the phrase “(including TARP
Preferred Stock)” in the definition of “Shareholders’ Equity.”  In addition, the
word “and” is hereby inserted before clause (ii) of the definition of “Net Cash
Capital” in Section 1.01 of the Credit Agreement.
 
2.2. The condition set forth in Subsection 4.02(a) of the Credit Agreement
(required approval of Borrower's application to participate in the TARP Capital
Purchase Program) is hereby deleted in its entirety and Subsections 4.02(b), (c)
and (d) are hereby redesignated as 4.02(a), (b) and (c), respectively.
 
2.3. Section 6.02 of the Credit Agreement is hereby amended by modifying
subsection (iv) of the second sentence thereof to read as follows:
 
“(iv) fund Subsidiary capital contributions, except for up to $10,000,000 of
such capital contributions where no regulatory limitation on repayment is
applicable.”
 
2.4. Subsection 6.11(a)(ii) of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
“(A) FDIC-Guaranteed Term Notes and (B) other unsecured term Indebtedness of the
Borrower with a minimum maturity of five years in an aggregate principal amount
not exceeding $300,000,000 and containing no covenants or events of default that
are more restrictive than those contained in this Agreement; provided, however,
that the aggregate principal amount of such other term Indebtedness and
FDIC-Guaranteed Term Notes shall not exceed $450,000,000 at any time
outstanding.”
 
2.5. Clause (b) of Subsection 6.20.7 of the Credit Agreement is hereby amended
to read as follows:
 
“(b) a ratio of (i) RJ Bank's allowance for loan losses to (ii) RJ Bank's total
nonperforming loans of greater than 75% (seventy-five percent).”
 
2.6. Section 6.21 of the Credit Agreement is hereby amended in its entirety to
read as follows:
 
“SECTION 6.21  Borrower and RJ Bank Well Capitalized.  (a) The Borrower, Raymond
James Trust, N.A. and any other banking Subsidiary of the Borrower shall each at
all times after the date hereof maintain a status of “well capitalized” or any
higher required capital requirement standard as such term or standard is from
time to time defined or imposed by the Board, OTS, OCC and any other regulatory
body with supervisory authority over such entities.
 
(b) The Borrower shall cause RJ Bank at all times after the date hereof to
maintain the greater of (i) a status of “well capitalized” as such term is from
time to time defined by the OTS, OCC, Board  and any other regulatory body with
supervisory authority over RJ Bank, or (ii) a minimum of (A) a total risk-based
capital ratio of 10.00% from June 17, 2009 to September 30, 2009, 10.50% from
September 30, 2009 to December 31, 2009, and 10.75% from December 31, 2009 to
the Maturity Date (or such higher total risk-based capital ratio percentage as
may be required during any such period by the OTS, OCC and any other regulatory
body with supervisory authority over RJ Bank); and (B) a Tier I capital ratio of
at least 7% (or such higher Tier I capital ratio percentage as may be required
from time to time by the OTS, OCC and any other regulatory body with supervisory
authority over RJ Bank); and (C) a Tier I leverage ratio of at least 6% (or such
higher Tier 1 leverage ratio percentage as may be required from time to time by
the OTS, OCC and any other regulatory body with supervisory authority over RJ
Bank).
 
2.7. Section 6.22 of the Credit Agreement entitled “Restricted Payments” is
hereby amended in its entirety as follows:
 
“The Borrower shall not declare or pay dividends on or purchase, redeem, retire,
defease or otherwise acquire for value, any of its capital stock now or
hereafter outstanding, or return any capital or make any distribution of assets
to such capital stockholders in an amount that exceeds $60,000,000 (or
$65,000,000 if the Borrower consummates a new common stock offering after June
17, 2009 that exceeds 10% of its then outstanding common shares) per Fiscal Year
plus the amount of any common stock repurchases used to fund the Borrower’s
incentive stock option, restricted stock and stock purchase plans.”
 
2.8.                      Subsection 9.02(b) of the Credit Agreement is hereby
amended by inserting the word “or” before clause (v) and deleting the following
clause (vi):  “, or (vi) waive or amend the condition set forth in Section
4.02(a) without the written consent of each Lender.”
 
III.  
Borrower Representations

 
In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 1, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 1, (a) there exists no
Default or Event of Default on the date hereof; (b) each of the representations
and warranties contained in Article V of the Credit Agreement is true and
correct on the date hereof, except for the matters disclosed in Part II, Item 1.
“Legal Proceedings” in the Borrower’s Quarterly Report on Form 10-Q for the
Fiscal Quarter ended March 31, 2009 (the “3/31/09 10-Q Report”) that relate to
(i) the Borrower’s Turkish affiliate, (ii) Sirchie Acquisition Company, LLC and
(iii) auction rate securities; (c) the execution and delivery by the Borrower of
this Amendment No. 1 have been duly authorized by all requisite corporate
proceedings; (d) this Amendment No. 1 and the other Loan Documents to which the
Borrower is a party constitute the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms; (e) no
authorization or approval of, and no notice to or filing with, any Governmental
Authority or other Person is required for the due execution, delivery or
performance of this Amendment No. 1 by the Borrower; and (f) other than publicly
disclosed in the 3/31/09 10-Q Report, no material adverse change in the
business, Property, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole has occurred since
September 30, 2008 and, as of March 31, 2009, RJ Bank was “well capitalized”
within the meaning of Section 6.21 of the Credit Agreement.
 
IV.  
Effectiveness

 
This Amendment No. 1 shall become effective as of the date first above written
upon fulfillment of the following conditions (and when notice thereof shall have
been given by the Agent to the Borrower and the Lenders):
 
(i) the Agent shall have received counterparts of this Amendment No. 1 duly
executed by the Borrower and each Lender;
 
(ii) the Agent shall have received in payment from the Borrower for the ratable
account of each Lender that delivers its executed signature pages hereto as
directed by, and by such time as is requested by the Agent, an amendment fee of
0.05% of such Lender’s Commitment;
 
(iii) the Borrower shall have delivered to the Agent a certificate of Borrower’s
Secretary and a certificate of Borrower’s Chief Financial Officer in form and
substance satisfactory to the Agent and its counsel; and
 
(iv) all accrued fees and expenses of the Agent (including the accrued fees and
expenses of counsel to the Agent invoiced on or prior to the date hereof) shall
have been paid by the Borrower.
 
V.  
Ratification

 
Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) this Amendment No. 1 shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents.  Upon the effectiveness of this Amendment No. 1, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
VI.  
Governing Law

 
THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
VII.  
Execution in Counterparts

 
This Amendment No. 1 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
 
[signature pages follow]
 


     





CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Amendment No. 1 as of the date first above written.
 
 
RAYMOND JAMES FINANCIAL, INC.
 
By:              /s/ Jeffrey P. Julien
 
Title:                         SVP & CFO
 
Address for Notices:
 
880 Carillon Parkway

 
St. Petersburg, Florida 33716

 
Attention:
Jeffrey P. Julien

 
Telephone:
(727) 567-5021

 
Facsimile:
(727) 573-8915

 


 
JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent
 
By:             /s/ Thomas I. Poz
 
Title:                       Vice President
 
Address for General Notices:
 
Financial Institutions-Broker-Dealer Group

 
277 Park Avenue

 
36th Floor

 
New York, NY  10172

 
Attention:
Thomas I. Poz

 
Telephone:
(212) 270-1236

 
Facsimile:
(212) 270-1511



 
Address for Funding Matters:

 
Loan and Agency Services

 
1111 Fannin, 10th Floor

 
Houston, TX  77002

 
Attention:
Carla Kinney

 
Telephone:
(713) 750-3560

 
Facsimile:
(713) 750-2223


 
CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
Individually and as Co-Syndication Agent
 
By:              /s/ Heather L. Long
 
Title:                         Vice President
 
Address for Notices:
 
100 N. Tampa Street

 
Suite 3100

 
Tampa, Florida 33602-5145

 
Attention:
Heather L. Long

 
Telephone:
(813) 226-1256

 
Facsimile:
(813) 226-1260

 



 
CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, A Michigan Banking Corporation,
Individually and as Co-Syndication Agent




By:              /s/ John A. Marian
 
Title:                         Vice President
 
Address for Notices:
 
201 East Kennedy Boulevard

 
Suite 1800

 
Tampa, Florida 33602

 
Attention:
John A. Marian

 
Telephone:
(813) 306-2456

 
Facsimile:
(813) 306-2531

 

 
CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
Individually and as Co-Syndication Agent
 


By:              /s/ Kirk
Seagers                                                      
 
Title:                         Vice President
 
Address for Notices:
 
1600 Market Street

 
22nd Floor

 
Philadelphia, PA 19103

 
Attention:
Kirk Seagers

 
Telephone:
(215) 585-6290

 
Facsimile:
(215) 585-6987

 





 
CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A.
 
By:              /s/ William Mandaro
 
Title:                         Director
 
Address for Notices:
 
388 Greenwich Street

 
35th Floor

 
New York, New York  10013

 
Attention:
William Mandaro

 
Telephone:
(212) 816-0852

 
Facsimile:
(646) 688-6821

 

 
CHI:2263033.7
 
 

--------------------------------------------------------------------------------

 



THE BANK OF NEW YORK MELLON


 
By:             /s/ Thomas Caruso
 
Title:                       First Vice President
 
Address for Notices:
 
One Wall Street

 
19th  Floor

 
New York, New York  10286

 
Attention:
Thomas Caruso

 
Telephone:
(212) 635-6745

 
Facsimile:
(212) 635-1194



 

